NUMBER 13-17-00706-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                             IN RE CONSTANCE ANTHONY


                          On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Contreras and Benavides
           Memorandum Opinion by Chief Justice Valdez1

        By pro se petition for writ of mandamus filed on December 27, 2017, relator

Constance Anthony seeks to compel the preparation of a court reporter’s record for use

in a related appeal: Constance Anthony v. Seaside Rentals, currently pending in our

Court in cause number 13-17-00178-CV. Anthony asserts that she is indigent and entitled

to preparation of the record. On January 4, 2018, in the related appeal, the court reporter




         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
filed a motion for extension of time to file the record and acknowledged that Anthony is

entitled to appeal without paying the fee for the record.

       Because Anthony has already received the relief that she requests in this original

proceeding, this original proceeding no longer presents a justiciable controversy and has

been rendered moot. See Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012)

(“A case becomes moot if, since the time of filing, there has ceased to exist a justiciable

controversy between the parties—that is, if the issues presented are no longer ‘live,’ or if

the parties lack a legally cognizable interest in the outcome.”); In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (stating that a case

becomes moot “if a controversy ceases to exist between the parties at any stage of the

legal proceedings”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(stating that, for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought); see also In re Smith

Cty., 521 S.W.3d 447, 455 (Tex. App.—Tyler 2017, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that this petition for writ of mandamus is moot.

Accordingly, we DISMISS this original proceeding and all relief sought therein as moot.

See TEX. R. APP. P. 52.8(a). Anthony’s appeal remains pending in this Court and will

proceed in due course.

                                                                 ROGELIO VALDEZ
                                                                 CHIEF JUSTICE
Delivered and filed this
9th day of January, 2018.




                                              2